Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  December 14, 2011                                                  Robert P. Young, Jr.,
                                                                               Chief Justice

  143827-30 & (57)(59)                                               Michael F. Cavanagh
                                                                           Marilyn Kelly
                                                                     Stephen J. Markman
                                                                     Diane M. Hathaway
                                                                         Mary Beth Kelly
  AFSCME COUNCIL 25, SYLVESTER AUSTIN,                                   Brian K. Zahra,
  MARK SMITH, DAVID BAKER, MYRTEL                                                   Justices
  BROWN, LENORE DAVIS, and ALL OTHERS
  SIMILARLY SITUATED,
           Plaintiffs-Appellees,
  v                                            SC: 143827
                                               COA: 302959
                                               Ct of Claims: 10-000105-MM
  STATE EMPLOYEES’ RETIREMENT SYSTEM,
  STATE EMPLOYEES’ RETIREMENT SYSTEM
  BOARD, PUBLIC EMPLOYEE RETIREMENT
  HEALTH CARE FUNDING TRUST,
  DEPARTMENT OF TECHNOLOGY,
  MANAGEMENT & BUDGET, DIRECTOR OF
  DEPARTMENT OF TECHNOLOGY,
  MANAGEMENT & BUDGET, DIRECTOR OF
  THE OFFICE OF RETIREMENT SERVICES,
  and STATE TREASURER,
             Defendants-Appellants.

  _________________________________________/
  MICHIGAN STATE EMPLOYEES
  ASSOCIATION, KENNETH MOORE, TIM
  SCHUTT, DONNA SPENCER, and RUSSELL
  WATERS,
            Plaintiffs-Appellees,
  v                                            SC: 143828
                                               COA: 302960
                                               Ct of Claims: 10-000108-MM
  STATE EMPLOYEES’ RETIREMENT SYSTEM,
  STATE EMPLOYEES’ RETIREMENT SYSTEM
  BOARD, PUBLIC EMPLOYEE RETIREMENT
  HEALTH CARE FUNDING TRUST,
  DEPARTMENT OF TECHNOLOGY,
  MANAGEMENT & BUDGET, DIRECTOR OF
  DEPARTMENT OF TECHNOLOGY,
  MANAGEMENT & BUDGET, DIRECTOR OF
  THE OFFICE OF RETIREMENT SERVICES,
                                                                          2

STATE TREASURER, and STATE OF
MICHIGAN,
          Defendants-Appellants.

_________________________________________/
SERVICE EMPLOYEES INTERNATIONAL
UNION LOCAL 517M and SERVICE
EMPLOYEES INTERNATIONAL UNION
LOCAL 526M,
          Plaintiffs-Appellees,
v                                            SC: 143829
                                             COA: 302961
                                             Ct of Claims: 10-000109-MM
STATE EMPLOYEES’ RETIREMENT SYSTEM,
STATE EMPLOYEES’ RETIREMENT SYSTEM
BOARD, PUBLIC EMPLOYEE RETIREMENT
HEALTH CARE FUNDING TRUST,
DEPARTMENT OF TECHNOLOGY,
MANAGEMENT & BUDGET, DIRECTOR OF
DEPARTMENT OF TECHNOLOGY,
MANAGEMENT & BUDGET, DIRECTOR OF
THE OFFICE OF RETIREMENT SERVICES,
and STATE TREASURER,
           Defendants-Appellants.

_________________________________________/
ANTHONY McNEILL, RICK HANKINSON,
RAY HOLMAN, RACHAEL SIEMEN, ALL
OTHERS SIMILARLY SITUATED,
INTERNATIONAL UNION UAW, and UAW
LOCAL 6000,
          Plaintiffs-Appellees,
v                                            SC: 143830
                                             COA: 302962
                                             Ct of Claims: 10-000110-MM
PUBLIC SCHOOL EMPLOYEES’ RETIREMENT
BOARD, STATE EMPLOYEES’ RETIREMENT
SYSTEM, STATE EMPLOYEES’ RETIREMENT
SYSTEM BOARD, PUBLIC EMPLOYEE
RETIREMENT HEALTH CARE FUNDING
TRUST, DEPARTMENT OF TECHNOLOGY,
MANAGEMENT & BUDGET, DIRECTOR OF
DEPARTMENT OF TECHNOLOGY,
MANAGEMENT & BUDGET, DIRECTOR OF
THE OFFICE OF RETIREMENT SERVICES,
and STATE TREASURER,
           Defendants-Appellants.
                                                                                                               3



_________________________________________/

      On order of the Court, the motions for leave to file brief amicus curiae and to file a
responsive brief are GRANTED. The application for leave to appeal the August 25, 2011
judgment of the Court of Appeals is considered, and it is DENIED, because we are not
persuaded that the question presented should be reviewed by this Court.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         December 14, 2011                   _________________________________________
       t1214                                                                 Clerk